Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 103
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saka (JP2013-185044A) in view of Watanabe (JP3060110B2). As the cited JP publications are in a non-English language, machine-translated versions of the publications will be cited to.
Regarding Claim 1, Saka teaches liquid crystalline aromatic polyester compositions for foam molding (¶ 7-8; Examples). Saka teaches examples using polyesters possessing 55 mol% of 6-hydroxy-2-naphthoic acid residues, 17.5 mol% of 2,6-naphthalenedicarboxylic acid residues, 5.0 mol% of terephthalic acid residues, and Saka teaches the compositions can comprise 0-40 pbw of foam nucleating agents such as talc, mica, or titanium oxide relative to the sum of polyester and nucleating agent (¶ 49-56). Saka is seen to suggest concentrations that overlap what is claimed (note Saka describes embodiments solely with polymer and filler (¶ 91)). It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Saka suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Saka. See MPEP 2123.
Saka differs from the subject matter claimed in that the water absorption rate of the filler is not disclosed. Saka creates compositions by melt kneading (¶ 89). Watanabe is also directed toward liquid crystalline aromatic polyester compositions comprising talc (Page 1). Watanabe teaches using talcs having a water absorption of 1000 ppm or less when left in air at 60 degrees Celsius and 60% humidity for 24 hours and having a water content of 1000 ppm or less provides blister resistance when subjecting the polymer composition to melt-mixing (“Prior Art”, “Problems to be Solved by the Invention” and “Means for Solving the Problems” at Pages 1-2). It would have been obvious to one of ordinary skill in the art to utilize the talcs of Watanabe within the compositions of Saka because doing so would provide blister resistance as taught by Watanabe. 
Watanabe teaches liquid crystal polyester resin compositions comprising dried talc, whereby the talc exhibits a water absorption of 1000 ppm or less (equivalent to 0.1 Watanabe is seen to be substantially the same to what is claimed since Watanabe is seen to be suggesting the “0.1 wt% or less” range pertains to equilibrated hydrated talc. Accordingly, Watanabe is seen to suggest overlapping ranges with respect to water absorption rate. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Watanabe suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Watanabe. See MPEP 2123.
Regarding Claim 3, although Saka does not describe a quantitative value corresponding to overall moisture content, Watanabe teaches the talc is specifically dried to avoid the introduction of moisture into the composition, whereby residual moisture hydrolyzes the polyester (Page 2). Accordingly, Watanabe indicates the moisture content of the composition to be a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal moisture contents within the scope of the present claims so as to mitigate polyester hydrolysis.
Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive. 
The rejections pertaining to Iwase are withdrawn in view of Applicant’s amendments. Specifically, the compositions of Iwase require mica whereas the claims have been amended to effectively exclude the presence of mica. The rejections pertaining to combination of Saka with Iwase are withdrawn for the substantially the same reason. 
New grounds of rejection are presented with respect to the combination of Saka with Watanabe, presented above. Although Applicant presents arguments with respect to the Saka reference with respect to the Saka/Iwase combination, those arguments concerning Saka that are reasonably pertinent toward the Saka/Watanabe combination are addressed in the interest of compact prosecution. 
Applicant argues the fillers of the claims give unexpected results, namely in that they give foamed articles with “high weight reduction rate” and excellent mechanical strength. This is not found persuasive for several reasons. 
Firstly, the claims do not pertain to foams, but rather are directed toward “resin compositions for foam molding”. It is unclear how such observations provide evidence of unexpected characteristics/features with respect to the resin compositions prior to foaming. This is particularly problematic since the achieved “weight reduction rate” (i.e. density) of the foam are not solely dependent on the composition used to create foams, but can also vary substantially with other processing parameters such as supercritical fluid processing time and foaming pressure (see Abstract; Figures 6a and 7; ¶ 43-44, Rohatgi (US 2013/0116354 A1; cited in IDS received 7/22/2021)). It is also known foam density and mechanical properties such as elastic modulus are inter-related whereby lower density foams are expected to result in decreasing elastic modulus characteristics (see Pages 9-16 of Ruiz-Herrero (Encyclopedia of Polymer Science and Technology; attached)). A nexus between the actual claimed invention and the data concerning foam characteristics is not seen to be present. See MPEP 716.01(b). 
Secondly, as noted in the previous Office action, Applicant admitted that the inclusion of inorganic filler was already known to give enhancements in strength and rigidity. With respect to previously alleged unexpected result of “vaporization being promoted”, such an observation is not seen to be unexpected. Saka teaches it was already known in the art that talc, mica, and titanium oxide are recognized nucleating agents (¶ 49-55). Saka notes with respect to the fillers that “the foamed core material is a compounding material in which the above-mentioned supercritical fluid melt-kneaded becomes a gas base point (nucleus) in the heat-melted liquid crystal polyester, and is heated and melted. It has the property of dispersing without dissolving in liquid crystal polyester” at ¶ 50. See also the general teachings of Wong (Encyclopedia of Polymer Science and Technology; cited 4/16/2021) who discusses the theoretical aspects and well known concepts concerning nucleating agents and foaming. See in particular on Page 19 where the types of nucleating agent (e.g. talc, titanium oxide) and surface area of nucleating agent are known factors to impact dispersion/nucleation. Since such materials are known nucleating agents that induce several gas base point (nucleus) in the heat-melted liquid crystal polyester, it stands to reason that there would be a 
Thirdly, a comparison with the closest prior art (Iwase and Watanabe) has not been performed. The data of the specification compares the use of nucleating agents such as talc or mica versus glass fillers. Since both of these references use either talc or mica, it is unclear exactly how or why the compositions taught by these references would not exhibit such characteristics since substantially the same nucleating agents are being used. While Applicant urges Iwase does not describe foaming, the relevance of such is unclear since the claims are not directed toward foams. The appearance of “for foam molding using a supercritical fluid as a foaming agent” within the claims is merely a reference to an intended use of the claimed composition. Note also the present amendments render the compositions of Examples 6-8 outside the scope of the present claims. There does not appear to be a substantial difference in characteristics between the results Applicant alleges to be unexpected and what is exhibited by these (now) comparative examples. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764